DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-18 of copending Application No. 17/152,764. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: The pending 17/152,450 application recites an apparatus that comprises every claimed feature recited in the method claims of the instant application 17/542,450. As the only major difference between the claims is the preamble, the claims are not patentably distinct.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 12 recites “the protrusion facilitating an installation of the system by sliding not rolling the system onto a handle of the paintbrush” and claim 13 recites “any user-attempts to roll the system onto the handle of the paintbrush are resulting in noticeable resistance by the system such that system trains the user in the proper installation technique”. In regards to this, the specification recites on Pg. 9:
“Within the portion of FIG. 9 labeled "step 2" (bifurcated), there is a top portion "step 2L" (showing attaching the system 100 for a left-handed user), and a bottom portion "step 2R" (showing attaching the system 100 for a right-handed user). FIG. 9 shows how to put on the system 100 and how to not put it on, as demonstrated by the denial-circle 904 ("don't do it this way"). Thus, no matter what, users should roll on the system 100, and not try to slide on the system 100. Attempts to slide on the system 100 will result in very noticeable resistance by the system 100. In that sense, the system 100 "trains" the user in the proper installation technique.” (emphasis added).
As such it is clear to one having ordinary skill in the art that applicant did not have possession of an invention that facilitates sliding due to noticeable resistance caused by a protrusion and therefore claims 12 and 13 do not comply with the written description requirement and are new matter.

Claim 18 recites “configuring a plurality of outer surfaces of the handle-facing portion to be rectangular and not circular.” However, in regards to this the specification recites on Pg. 10:
“Next, embodiments exist, depending on the molding style, where the outer surfaces of the handle-facing portion 104h are perhaps slightly more rectangular than perfectly circular, and/or slightly more oblong.” (emphasis added).
As such it is clear to one having ordinary skill in the art that applicant did not have possession of an invention that has rectangular outer surfaces and therefore claim 18 does not comply with the written description requirement and is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3, 6, 15-18 each use the term “configuring” in indefinite ways. Firstly, the claims are directed towards a method of using a product, and yet the limitations appear to contain language directed towards both the use and manufacture of the product. As such, it is unclear what type of method is being claimed. Secondly, the use of “configuring” makes it unclear if the modified limitation is being positively claimed or not.  Below are the limitations containing this language and specific indefiniteness issues that they cause:
Claim 1: “configuring a system to have a dual ring structure”; “configuring the system for allowing a user electing to have their fingers be fully-engaging with a paintbrush not a writing implement; and configuring the system for allowing a user electing to have their fingers be relaxing and disengaging with the paintbrush while still retaining grip, control, and hand-accessibility of the paintbrush” – It is unclear if the system is being claimed as having the structure or if the manufacture of the structure is being claimed. Furthermore, “configuring the system for allowing a user” is indefinite as it is unclear how a structure can be configured to allow a decision by a user.
Claim 3: “configuring the system for having predetermined sizes, widths, and thicknesses suitable for paintbrushes but never for writing implements” – It is 
Claim 6: “configuring the system such that when one or more fingers are disengaged from the paintbrush, a nub of a user's thumb remaining slightly in contact with the paintbrush; thereby saving strain on bones, ligaments, tendons, and muscles of the user's brush-hand” – It is unclear if applicant is claiming the strain relief feature or merely a system configured to provide such a feature.
Claim 15: “configuring the system for adapting to a user's specific gripping/motion style, depending only on how that user orients the protrusion” – It is unclear if applicant is claiming a user orienting a protrusion in a specific way or a system configured to enable such a use.
Claim 16: “configuring the system for facilitating a user climbing a ladder such the hand bearing the paintbrush can grip the rungs of the ladder using all four fingers of the paintbrush-bearing hand plus the thumb” – It is unclear if the use with a ladder is being claimed or if the system merely is configured to enable such a use.
Claim 17: “configuring a handle-facing portion with an interior shape that is round or elliptical” -  Unclear if applicant is claiming the manufacture of the interior shape or a structure that has this shape.
Claim 18: “configuring a plurality of outer surfaces of the handle-facing portion to be rectangular and not circular” - Unclear if applicant is claiming the manufacture of the outer surfaces or a structure that has this shape.

Claim 1 recites the limitation "the other ring" in line 4. There is insufficient antecedent
basis for this limitation in the claim.
	Claim 1 recites “configuring the system for allowing a user electing to have their fingers be fully-engaging with a paintbrush not a writing implement” and Claim 3 recites “configuring the system for having predetermined sizes, widths, and thicknesses suitable for paintbrushes but never for writing implements”. – As a paintbrush is a writing implement, these limitations are indefinite. Furthermore, as writing implements that aren’t paintbrushes can have dimensions similar to that of a paintbrush and as paintbrushes come in a plurality of sizes, it is unclear how the invention can have dimensions that can be unsuitable for only paintbrushes.
Claim 1 recites the limitation "the operations of engaging or disengaging" in line 10.
There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites “configuring the system for allowing a user electing to have their fingers be fully-engaging with a paintbrush not a writing implement”, and  “wherein the operations of fully-engaging or disengaging are controlled entirely by the user”. – Applicant is claiming operations based on a decision of a user, which is indefinite as the choices of a user are subjective and not patentable.
Claim 3 recites “configuring the system for having predetermined sizes, widths, and
thicknesses”. — The term “predetermined” is indefinite as it is based on the subjective decision of a user.
Claim 5 recites the limitation "the ferrule" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites “facilitating the user's thumb being non-clamped such that a reduction of strain on the user's brush-hand occurs”. – Applicant is claiming operations based on a decision of a user (i.e. whether to clamp their thumb or not), which is indefinite as the choices of a user are subjective and not patentable.
Claim 7 recites “at the user's election, the system gripping and securing the paintbrush while the user's fingers are not gripping the paintbrush”. – Applicant is claiming operations based on a decision of a user, which is indefinite as the choices of a user are subjective and not patentable.
Claim 8 recites “the system varying in how much support for the paintbrush is provided by the system, based on how a user is positioning their own palm and fingers and thus indicating how much additional support is needed”. – Applicant is claiming a level of support based on the hand position of a user, which is indefinite as the choices of a user are subjective and not patentable.
Claims 9-11 respectively recite: “the system achieving a substantial lessening of gripping force by a user's hand necessary to hold the paintbrush”; “the system achieving a slight lessening of gripping force by a user's hand necessary to hold the paintbrush”; “the system achieving no gripping force whatsoever by a user's hand to hold the paintbrush,”.— It is unclear how the system can achieve any sort of lessening on a force that is entirely dependent upon the user’s hand.
Claim 10 recites “a slight lessening”. – The term “slight” is indefinite, as no specific degree of lessening is defined in the specification and therefore it is unclear how much the force requirement is lessened.
Claim 14 recites “the protrusion facilitating a user installing the system to be suitable for right hand use or left hand use, according to a selection of the user”. – Applicant is claiming operations based on a decision of a user, which is indefinite as the choices of a user are subjective and not patentable.
Claim 15 recites “a users’ specific gripping/motion style, depending only on how that user orients the protrusion”. — As a gripping motion/style and how a user uses a system is subjective, recitations directed towards it are indefinite.
Claim 16 recites the limitation "the hand bearing the paintbrush" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
	Claim 19 recites “facilitating a consistent and persistent adjustment”. – It is unclear if the protrusion is causing the brush to be constantly adjusted or if it enables the brush to be adjusted.
	Claim 20 recites “an imperturbable orientation of the hand and fingers”. – As “imperturbable” refers to someone who is unable to be upset, it is unclear how this applies to the orientation of a hand.
Claims 2, 4, and 12-13 are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 5-11, 16 and 19-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claims 1, 5-8, 16, and 19-20 each recite limitations directed towards a position, part, use or entirety of a user’s hand and claims 9-11 each recite limitations directed towards a gripping force of a user’s hand. As such, the limitations encompass a human organism and are therefore unpatentable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estes (US 2017/0341460).
Regarding Claim 1, Estes discloses a method for facilitating a painting operation involving repetitive motion, comprising: configuring a system (Estes: Fig. 1-2; 1) to have a dual ring structure where one ring is a handle-facing ring (Estes: Fig. 1-2; 5) and the other ring is a finger-facing ring (Estes: Fig. 1-2; 3); configuring the system for allowing a user electing to have their fingers be fully-engaging with a paintbrush not a writing implement; and configuring the system for allowing a user electing to have their fingers be relaxing and disengaging with the paintbrush while still retaining grip, control, and hand-accessibility of the paintbrush; wherein the operations of fully-engaging or disengaging are controlled entirely by the user (Estes: [0023]).
Regarding Claim 3, Estes discloses the method of claim 1, further comprising: configuring the system (Estes: Fig. 1-2; 1) for having predetermined sizes, widths, and thicknesses suitable for paintbrushes but never for writing implements (Estes: [0014]).
Regarding Claim 7, Estes discloses the method of claim 6, further comprising: at the user's election, the system (Estes: Fig. 1-2; 1) gripping and securing the paintbrush while the user's fingers are not gripping the paintbrush (Estes: [0023]).
Regarding Claim 8, Estes discloses the method of claim 1, further comprising: the system (Estes: Fig. 1-2; 1) varying in how much support for the paintbrush is provided by the system, based on how a user is positioning their own palm and fingers and thus indicating how much additional support is needed (Estes: [0023]).
Regarding Claim 9, Estes discloses the method of claim 8, further comprising: the system (Estes: Fig. 1-2; 1) achieving a substantial lessening of a gripping force by a user's hand necessary to hold the paintbrush (Estes: [0023]).
Regarding Claim 10, Estes discloses the method of claim 8, further comprising: the system (Estes: Fig. 1-2; 1) achieving a slight lessening of a gripping force by a user's hand necessary to hold the paintbrush (Estes: [0023]).
Regarding Claim 11, Estes discloses the method of claim 8, further comprising: the system (Estes: Fig. 1-2; 1) arranging that no gripping force whatsoever is needed from a user's hand to still hold the paintbrush (Estes: [0023]).
Regarding Claim 17, Estes discloses the method of claim 1, further comprising: configuring a handle-facing portion (Estes: Fig. 1-2; 5) with an interior shape (Estes: Fig. 1-2; 8) that is round or elliptical.
Regarding Claim 18, Estes discloses the method of claim 17, further comprising: configuring a plurality of outer surfaces of the handle-facing portion (Estes: Fig. 1-2; 5) to be rectangular and not circular. [Note: The handle-facing ring has a rectangular cross section.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Estes (US 2017/0341460).
Regarding Claim 4, Estes discloses the method of claim 1, further comprising: but fails to explicitly disclose configuring the system for providing relief of finger-strain, knuckle-strain, joint-strain, and ligament-strain during a painting operation involving repetitive motion. 
Regarding Claim 6, Estes discloses the method of claim 1, further comprising: but fails to disclose configuring the system such that when one or more fingers are disengaged from the paintbrush, a nub of a user's thumb remaining slightly in contact with the paintbrush; thereby saving strain on bones, ligaments, tendons, and muscles of the user's brush-hand.
While Estes fails to explicitly disclose the features of claims 4-6, it teaches the claimed structure being used to support a writing instrument on a hand, with the purpose of removing the need to drop the instrument when the use of both hands is required. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure in Estes to relieve strain on the hands during a painting operation, with a reasonable expectation of success, in order to provide a structure that enables a user to let go of the brush at any moment to rest them and to provide additional support of the brush during the process (Estes: [0004], [0023]).
Regarding Claim 16, Estes discloses the method of claim 1, further comprising: but fails to explicitly disclose configuring the system for facilitating a user climbing a ladder such the hand bearing the paintbrush can grip the rungs of the ladder using all four fingers of the paintbrush-bearing hand plus the thumb.
While Estes fails to explicitly disclose this feature, it teaches the claimed structure being used to support a writing instrument on a hand, with the purpose of removing the need to drop the instrument when the use of both hands is required. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure in Estes to have full access of their fingers during the process of climbing a ladder, with a reasonable expectation of success, in order to provide a structure that enables a user to let go of the brush at any moment to allow substantially unobstructed use of the hands and to provide additional support of the brush during the process (Estes: [0004], [0023]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Estes (US 2017/0341460) in view of Dansby (US 2014/0325779).
Regarding Claim 5, Estes discloses the method of claim 1, further comprising: facilitating a user's thumb lifting off a surface of the paintbrush remaining under full control of the user, including an angle and a position of the paintbrush, facilitating the user's thumb being non-clamped (Estes: [0023]). However, Estes fails to disclose facilitating the user's thumb being non-clamped such that a reduction of strain on the user's brush-hand occurs. [Note: See the rejection of claims 4 and 6 for motivation and rationale.]
Estes fails to disclose a ferrule of the paintbrush. However, Dansby teaches a ferrule (Dansby: Fig. 4; 153) of a paintbrush (Dansby: Fig. 4; 150). 
Estes discloses the claimed invention except for a paintbrush ferrule. However, MPEP §2164.05(a) states that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.” In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc.,802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). 
Therefore, the fact that Estes does not disclose a ferrule is to be expected given the ubiquitous nature of paintbrushes with ferrules in the art. Dansby expressly teaches this element and it would have been obvious to include this element in Estes because they are a common characteristic of paintbrushes that hold the bristles onto the brush (Dansby: [0023]).

Claims 2, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Estes (US 2017/0341460) in view of Dietz (US 2006/0239759).
Regarding Claim 2, Estes discloses the method of claim 1, further comprising: but fails to disclose positioning a protrusion within the handle-facing ring. However, Dietz teaches positioning a protrusion (Dietz: Fig. 5; 30, 32, 36) within a handle-facing ring.
Estes and Dietz are analogous because they are from the same field of endeavor or a similar problem solving area e.g. writing instrument supports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle-facing ring of Estes with the protrusion from Dietz, with a reasonable expectation of success, in order to provide a means positioned inside the opening that further secures a writing instrument within the system, thereby helping to prevent unwanted detachment without preventing repeated withdrawal and attachment to the system (Dietz: [0015], [0023]).
Regarding Claim 12, Estes, as modified, teaches the method of claim 2, further comprising: the protrusion (Dietz: Fig. 5; 30, 32, 36) facilitating an installation of the system (Estes: Fig. 1-2; 1) by sliding not rolling the system onto a handle of the paintbrush, and discouraging and preventing installation of the system using any rolling action.
Regarding Claim 13, Estes, as modified, teaches the method of claim 12, further comprising: facilitating the system (Estes: Fig. 1-2; 1) such that any user-attempts to roll the system onto the handle of the paintbrush are resulting in noticeable resistance by the system such that system trains the user in the proper installation technique.
Regarding Claim 14, Estes, as modified, teaches the method of claim 13, further comprising: the protrusion (Dietz: Fig. 5; 30, 32, 36) facilitating a user installing the system (Estes: Fig. 1-2; 1)  to be suitable for right hand use or left hand use, according to a selection of the user.
Regarding Claim 15, Estes, as modified, teaches the method of claim 14, further comprising: configuring the system (Estes: Fig. 1-2; 1) for adapting to a user's specific gripping/motion style, depending only on how that user orients the protrusion.
Regarding Claim 19, Estes, as modified, teaches the method of claim 15, further comprising: the protrusion (Dietz: Fig. 5; 30, 32, 36) facilitating a consistent and persistent adjustment of the paintbrush orientation in the user's hand (Dietz: [0015]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Estes (US 2017/0341460) in view of Dietz (US 2006/0239759) as applied to claim 15 above, and further in view of Dansby (US 2014/0325779).
Regarding Claim 20, Estes, as modified, teaches the method of claim 15, further comprising: the protrusion (Dietz: Fig. 5; 30, 32, 36) maintaining an imperturbable orientation of the hand and fingers upon the paintbrush regardless of the size or type of brush.
Estes fails to disclose a ferrule of the paintbrush. However, Dansby teaches a ferrule (Dansby: Fig. 4; 153) of a paintbrush (Dansby: Fig. 4; 150). [Note: See the rejection of claim 5 for motivation and rationale.]

APPLICANT'S RESPONSE
	The remainder of this Office Action consists of general information for the Applicant's benefit. Please see the enclosed copies of Title 37 of the Code of Federal Regulations, Sections 1.111-1.121 for details concerning the examination process and the requirements for the Applicant's response. Sections 1.118-1.121 deal specifically with the subject of amendments to the specification and claims.
	Unless the Office explicitly requests the return of a paper, all papers mailed to the Applicant are intended to be kept by the Applicant for his own records.
	Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skillful preparation and prosecution.  The Office cannot aid in selecting an attorney or agent.
	Applicant is advised of the availability of the publication "Attorneys and Agents Registered to Practice Before the U.S. Patent and Trademark Office."  This publication is for sale by the Superintendent of Documents, U.S. Government Printing Office, Washington, D.C.  20402.
	While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.
	The following pages were taken from a mini-lecture which was prepared for the Inventor's Expo in Baltimore in 1980.
	The lecture has been included in this office action in order that the applicant may better appreciate what a patent is and what it means when an examiner rejects claims or objects to matters of form or substance in a patent application.

MINI-LECTURE FOR INVENTORS
	Firstly, a patent is a grant from the Government which gives the inventor or patent holder the right to exclude others from making, using or selling whatever is CLAIMED in the patent.
I.	CLAIMS
	The CLAIMS are the heart and soul of a patent.  A good claim may be worth money.  A bad claim is always worthless.
	To be entitled to a patent an applicant's invention AS CLAIMED must be:
		1. different from the prior art (35 USC 102)
		2. unobvious over the prior art (35 USC 103) and,
		3. adequately disclosed and claimed (35 USC 112).
	Claims are written as a single sentence which is the object of a sentence starting with "I (or We) claim".  To see how this works look at the following three claims:  I claim:
1.	A vehicle having a front and a rear with a seat facing the front and four wheels including a front pair of wheels, and a back pair of wheels. 
2.	A vehicle having a front and a rear with a seat facing the front and four wheels including a front pair of wheels, and a back pair of wheels, and further including an engine supported primarily above said rear wheels.
3.	A vehicle having a front and a rear with a seat facing the front and four wheels including a front pair of wheels and a back pair of wheels, said vehicle further including an engine supported primarily by said rear wheels, and a power train extending from said engine to said front wheels whereby said rearwardly supported engine can provide motive power to said front wheels.
	These claims are of progressively narrower scope.  Claims 2 and 3 could have been written in dependent form as follows:
2.	A vehicle as in claim 1 and further including an engine supported primarily above said rear wheels.
3.	A vehicle as in claim 2 and further including a power train extending from said engine to said front wheels whereby said rearwardly supported engine can provide motive power to said front wheels.
	Claim 1 if granted would permit the patent holder to exclude others in the United States from making cars, trucks, and even wagons having a seat and four wheels.
	Both claims 1 and 2 are not patentable under 35 USC 102 because the VW Bug, which has both four wheels and an engine in the rear, was known and used in this country more than one year prior to today's date in this hypothetical example.
	If we assume that the VW Bug and a 1974 Cadillac having a front supported engine and rear wheel drive comprise all of the prior art, then insofar as a rejection of these claim 3 is concerned, 35 USC 102 does not apply, but 35 USC 103 may apply.
	To determine the patentability of claim 3 one must answer the question: Given a front engine car with rear wheel drive and a rear engine car with rear wheel drive, would it have been obvious to provide a rear engine car with front wheel drive?
	The answer to this question is not always clear.  One must consider the skill of a person having ordinary competence in the car building industry.  What factors would cause one of ordinary skill to make this combination, and what new and unobvious benefits are to be derived from this unique combination of features?
	To define a patentable invention the prospective inventor-claim writer must add enough limitations to his claims to define something which is both different from what is in the prior art and unobvious over the prior art.
	Claim 3 if granted would give the inventor the right to exclude others from making or using rear engine cars with front wheel drive, and rear engine cars with four wheel drive.
	The applicant, as a general rule, does not wish to burden his claims with frivolous or unnecessary limitations.  Claim 3 is valuable only if someone wants to make a rear engine car with front wheel drive and is willing to pay the patent holder money for the privilege of making such a car.
	One would not, for example, wish to put in his claim the limitation that the wheels are made of chrome plated steel, because car manufacturers would be able to make the inventor's car with steel wheels were instead painted without infringing the claim, and the chances are they would do just that to avoid paying the patent holder royalties.
	In the general scheme of things the patent examiner occupies a position of quasi-prosecuting attorney and judge.  As prosecuting attorney he is required to check the applicant's disclosure, to read the claims, to search out the best prior art, and to make all pertinent objections and rejections to the application which are within reason.
	It is the examiner's responsibility to ensure that the applications which he handles comply with all laws passed by Congress (Title 35 of the United States Code), all regulations set forth by the Commissioner of Patents (37 Code of Federal Regulations), and all required procedures (Manual of Patent Examining Procedures).
	On occasion the examiner may be able to help the applicant by writing allowable claims, but first it must be clear to the examiner that there is an allowable concept or idea in the applicant's disclosure, and the time an examiner can spend on each application is severely limited.
	In his role as a judge, the examiner is required to listen to the arguments for patentability presented by the applicant, and in taking these arguments into consideration, he is required to render what he considers to be a fair and impartial decision.
	Listed above are three criteria for patentability: 1.) Novelty (102); 2.) Non-obviousness (103); and, 3.) Adequate disclosure (112).  To this list the inventor-applicant should add one more criterion: money.  Does the invention represent a sellable idea?
	This question should be asked at every phase of development because getting a patent is not cheap and making money from a patented idea is not easy.  The inventor will of course ask this question before he files his application.  Also having filed an application and received a rejection from the Patent Office, the applicant must then ask the same question from a more realistic point of view.  That is he or she should take a long hard look at the art cited by the examiner, the invention as disclosed, and the differences between the cited art and the disclosed invention, and the inventor must then ask himself, "Do these differences represent a sellable invention?".  If the answer is again "yes", the next question to ask is "How do I get these differences into a claim which will protect my invention and which the examiner will allow?"
	People not familiar with claim writing should look at the claims of patents which were cited by the examiner and try to get some feel for writing single sentence claims.
	In writing a claim always think in generic terminology.  For example, use terms like "fastening means" not "nail or screw" whenever possible.  If an inventor's claim calls for a screw holding two parts together a competing manufacturer can make the claimed device using a nail instead to hold the parts together without infringing the claim and thus without paying the inventor or patent owner royalties.  Also, since the claim must define something different and unobvious over the prior art, claiming something like a specific fastening means will usually not help overcome an obviousness rejection because it is obvious to substitute a screw for a nail.

II.	Interview	In the quest to draft a claim which the examiner will allow, the most powerful option open to the inventor is the interview.  If an inventor receives an action on his application which is in any way unfavorable he may ask for an interview.  Interviews may be conducted either in person or over the phone.
	Inventors wishing to conduct an interview must first call and arrange for an agreeable time.  The examiner will want to pull the inventor's application and review the claims and prior art before discussing the application.  Inventors having specific claims or changes which they wish to discuss during the interview should ask the examiner if it would be helpful to FAX a copy of the proposed changes to the office prior to the interview.  The Art Unit FAX number appears at the end of the office action and proposed claims should be sent with a cover sheet having the serial number of the application, the art unit of the examiner handling the application, the examiner's name, and the notation THIS MATERIAL IS FOR INTERVIEW PURPOSES ONLY DO NOT ENTER IN THE FILE.
	Most examiners are courteous and helpful but there are two factors which inventors should keep in mind.  First the examiner's main concern is whether or not the claims are allowable.  The examiner does not know if the claims which he helps to write are worth any money.  Second the examiner's time is limited by an "expectancy" or a certain number of hours per disposal.  This means that from the time he first receives an application for preparation of a first action until the time that the application goes to issue or abandonment the examiner must spend a total no more than the "expected" number of hours working on the application.  If the examiner spends more than the allocated time he must borrow time from other inventor's applications or work on his own time.  Because of these constraints, it is normal for Examiners to limit interviews to a fixed amount of time, usually ½ hour.
	Inventors should try to make the most of the interview period by being well prepared.  After the inventor has looked at the prior art he should draft what he thinks are valuable and allowable claims, and have a copy of these proposed claims for himself and for the examiner.  Also, the inventor should have a list of questions or problems ready, a fairly thorough understanding of the prior art cited by the examiner and a good idea of the issues he wants to discuss.
	The Patent Office does not encourage inventors to prosecute their own patent applications because the value of a patent depends firstly on the value of the idea and secondly on the skill of the person writing the claims.  Examiners are not trained claim writers.  Their job is first and foremost to determine the patentability of claims presented to them, and it is the job of the patent attorney and the patent owner to worry about whether or not the claims granted to the inventor were the broadest and most valuable claims he was entitled to receive under the law.

III.	Correspondence	Correspondence with the Patent and Trademark Office should have as part of the first page the applicant's name, the Art unit to which the application has been assigned, the serial number of the application, and name of the Patent Examiner to whom the application has been assigned.  This is important to prevent papers from being lost.  Also, it is called to applicant's attention that if a communication is mailed before the response time has expired applicant may submit the response with a "Certificate of Mailing" which merely asserts that the response is being mailed on a given date.  So mailed, before the period for response has lapsed, the response is considered timely.  A suggested format for a certificate follows.
"I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: Commissioner of Patents, P.O. Box 1450, Alexandria, VA 22313-1450, on [date]."
Name of applicant, assignee, or Registered Representative
Signature_________________________________________
Date______________________________________________

IV.	Content of Specification
	Applicant is advised as to how to arrange the content of the specification.
(a)	Title of the Invention.  The title of the invention should be placed at the top of the first page of the specification.  It should be brief but technically accurate and descriptive, preferably from two to seven words.
(b)	Cross-References to Related Applications: if applicable.
(c)	Statement as to Rights to inventions made under Federally sponsored research and development: (if any).
(d)	Background of the Invention: The specification should set forth the Background of the Invention in two parts:
	(1)	Field of the Invention: A statement of the field of art to which the invention pertains.  This statement may include a paraphrasing of the applicable U.S. patent classification definitions or the subject matter of the claimed invention.  This item may also be titled "Technical Field."
	(2)	Description of the Prior Art: A description of the prior art known to the applicant and including, if applicable, references to specific prior art problems which are solved by the applicant's invention.  This item may also be titled "Background Art."
(e)	Summary: A brief summary or general statement of the invention is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole.  The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  In chemical cases, it should point out in general terms the utility of the invention.  If possible, the nature and gist of the invention or the inventive concept should be set forth.  Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(f)	Brief Description of the Drawing(s): A reference to and brief description of the drawing(s) as set forth in 37 C.F.R. § 1.74.
(g)	Description of the Preferred Embodiment(s): A description of the preferred embodiment(s) of the invention as required in 37 C.F.R. § 1.71.  The description should be as short and specific as is necessary to describe the invention adequately and accurately.  This item may also be titled "Best Mode for Carrying Out the Invention."  Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail.  However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(h)	Claim(s): (See 37 C.F.R. § 1.75) A claim may be typed with the various elements subdivided in paragraph form.  There may be plural indentations to further segregate subcombinations or related steps.  The claim(s) must be in one sentence form only.
(i)	Abstract of the Disclosure. The content of a patent abstract should be such as to enable the reader thereof, regardless of his degree of familiarity with the patent documents, to ascertain quickly the character of the subject matter covered by the technical disclosure and should include that which is new in the art to which the invention pertains.

V.	How to respond to this Office Action - Applicant's Response
	A.	Applicant's Response
	The following consists of general information for the Applicant's benefit.  Unless the Office explicitly requests the return of a paper, all papers mailed to the Applicant are intended to be kept by the Applicant for his own records.  The response must be signed by ALL applicants.
		1.  Amendments to the Specification
	Any amendments to the specification must be presented as a list of additions and deletions, referring to the passages in question by page and line numbers.  No new matter may be entered.
	It is not necessary to submit a new specification unless one has been required by the Examiner.  An example of an amendment to the specification should appear as follows:
	On page 16, line 12, change "effect" to -- affect --.
	On page 23, line 4, insert -- bucket -- after "backhoe".
(Note:  the inserted language is placed between double dashes.)
		2.  Amendments to the Claims
	The amendments to the claims should be presented in the above format.  If an amendment to a claim requires the addition of more than five words, the claim should be completely rewritten with the additions to the claim being underlined.  Any deletions from the claims should be enclosed in brackets.  No matter may be inserted into the claims that was not in the originally filed disclosure.
	As an example, if a claim for a chair was originally written as follows:
	l.	A chair comprising a horizontal seat, a vertical back, and a plurality of vertical support members.
	An amended version of this claim might then be written as follows:
	l.	(Amended)  A chair comprising a horizontal seat, a 
	vertical back, and [a plurality of] four vertical [support members] legs attached to said seat.
	In this example, the words "a plurality of" and "support members" have been deleted from the claim.  The words --four-- and --legs attached to said seat-- have been inserted.
	If the specification or drawings originally described the inclusion of four legs on the chair, the new limitation of "four legs" in the claim would not constitute new matter.
		3.  Arguments
	If an Office Action contains a rejection or objection to the claims, the Applicant MUST respond with arguments under the heading "Remarks", pointing out disagreements with the Examiner's contentions.  The Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or patentably distinguish from them.  The applicant must respond to every ground of rejection and objection set forth in the Office Action.  For more details of the amendment process, the Applicant can refer to 37 Code of Federal Regulations Sections l.ll8 - l.l2l.
	B.	New Matter
	As previously mentioned, no amendment to the specification, claims, or drawings may introduce new matter.  "New matter" constitutes any material which meets the following criteria:
l.	It is added to the disclosure (either the specification, the claims, or the drawings) after the filing date of the application; and,
2.	It contains new information which is neither included nor implied in the original version of the disclosure.  This includes the addition of physical properties, new uses, etc.
	C.	Period for Response
	The three month shortened statutory period specified in the cover letter (form PTO-326) is the period of time in which the Applicant has to respond to every rejection and objection within this Office Action.  The Applicant's response must be received within three months of the date listed on the cover letter, or the application will be held abandoned.
	This period, however, may be extended up to a maximum of six months, with the payment of the appropriate fee.  The following table lists the required fee for extensions of the three month period:
	No. Months after 	Amount
	Office Action Date	of Fee
	0 - 1	-
	1 - 2	-
	2 - 3	-
	3 - 4	$60
	4 - 5	$230
	                    5 - 6	                 $525
	For example, if the response is filed four months and one day after the mailing date of the Office Action, the response must be accompanied by a fee in the amount of $230.  The response must also contain a statement requesting "an extension of the period for response under 37 CFR 1.136(a)".
	Applicant is hereby cautioned that the above listing of fees may have changed since the mailing of this Office Action.  Applicant is advised to confirm the correct amount by calling PTO's Public Service Center at 800-786-9199 or 571-272-1000.
	D.	Certificate of Mailing
	It appears that the applicant in this application is a pro se applicant (an inventor filing the application alone without the benefit of a Patent Attorney or Agent).  Applicant may not be aware of the preferred methods of ensuring timely filing of responses to communications from the Office and may wish to consider using the Certificate of Mailing or the Certificate of Transmission procedures outlined below.

To ensure that the Applicant's mailed response is considered timely filed, it is advisable to include a "certificate of mailing" on at least one page (preferably on the first page) of the response.  This "certificate" should consist of the following statement:

	I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: "Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450”  on (date).

(Typed or printed name of the person signing this certificate)
(signature)

CERTIFICATE OF TRANSMISSION

Alternatively, if applicant wishes to respond by facsimile rather than by mail, another method to ensure that the Applicant's response is considered timely filed, is to include a "certificate of transmission" on at least one page (preferably on the first page) of the response.  This method should be used by foreign applicants without access to the U.S. Postal Service.  This "certificate" should consist of the following statement:

	I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (571) 273-8300  (date).

(Typed or printed name of the person signing this certificate)
					(signature)

These "Certificates" may appear anywhere on the page, and may be handwritten or typed.  They must be signed, and the date must be the actual date on which it is mailed or transmitted.
For the purpose of calculating extensions of time, the date shown on the certificate will be construed as the date on which the paper was received by the Office, regardless of the date the U.S. Postal Service actually delivers the response, or the fax is “date-stamped” in.  In this way, postal or transmission delays do not affect the extension-of-time fee.

In the event that a communication is not received by the Office, applicant's submission of a copy of the previously mailed or transmitted correspondence showing the originally signed Certificate of Mailing or Transmission statement thereon, along with a statement from the person signing the statement which attests to the timely mailing or transmitting of the correspondence, would be sufficient evidence to entitle the applicant to the mailing or transmission date of the correspondence as listed on the Certificate of Mailing or Transmission, respectively.

NOTICE TO APPLICANT:  In the case of lost or late responses the use of other “receipt producing” forms of mailing a correspondence to the Patent Office, such as Certified Mail, or a private shipper such as FedEx, WILL NOT result in the applicant getting the benefit of the mailing date on such receipts.  These receipts are not considered to be acceptable evidence since there is nothing to “tie-in” the receipt with the particular document allegedly submitted. 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631